Robinson, J.
— Prosecution for unlawfully obstructing the view to the interior of a room in which intoxicating liquors were sold. Motion to quash overruled. Motions for new trial and in arrest overruled. Judgment on the verdict. Errors are assigned on the above rulings. Omitting the formal parts, the affidavit reads: “Herman E. Robbins, being duly sworn, on his oath says: That one Noah Slentz, late of Blackford county, on the 8th day of April, 1900, at said county of Blackford and State of Indiana, being then and there the owner and proprietor of a retail saloon, or room where intoxicating liquor was then and there sold by virtue of a license issued under the law of the State of Indiana, for the sale of spirituous, vinous, malt and other intoxicating liquors in less quantities than a quart at a time with permission to drink the same upon the premises, did then and there unlawfully permit, erect, and maintain blinds and screens at the windows and doors of said room so as to obstruct and prevent the entire view of said room, from the street or highway upon which the same is situated, during the day aforesaid, said day being the first day of the week, commonly called Sunday, a day when the sale of liquors aforesaid was prohibited by law.”.
Aside from the date, the affidavit in this case is substantially the same as that in the case of State v. Slentz, ante, 557. Reasons for the insufficiency of the affidavit in that case are applicable here, and upon the authority of that case the judgment is reversed.